      Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 1 of 31




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

ROLAND CARLY SAINTLOT,

       Plaintiff,

vs.                                   CASE NO. 3:18-CV-00441-TKW-MAF

CHRISTOPHER WHITEHEAD,
et al.,

     Defendants
__________________________/

                    REPORT AND RECOMMENDATION

       Plaintiff, Roland Carly Saintlot, an inmate proceeding pro se, initiated

this civil rights action and was granted leave to proceed in forma pauperis.

ECF No. 1, 4. Saintlot’s fourth amended complaint, ECF No. 66, was served

upon Defendants following Defendants’ First Motion for Summary Judgment

(ECF No. 47). This Cause is currently before the Court upon Defendants’

Motion for (Partial) Summary Judgment, which relies on the exhibits provided

in their first motion. ECF No. 106.

       After careful review, for the reasons stated below, Defendants’ Motion

for Summary Judgment, ECF No. 106, should be DENIED and the case

should proceed to trial.
      Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 2 of 31

                                                                      Page 2 of 31


 I.    Allegations of Saintlot’s Amended Complaint, ECF No. 66

       Saintlot sues seven Defendants, correctional officers employed at

Santa Rosa Correctional Institution Annex (Santa Rosa), as follows:

       1. Christopher Whitehead,

       2. Lee Peacock,

       3. Johnathan Johnson,

       4. Robert Putnam,

       5. James McClain,

       6. Richard Kerns, and

       7. Raymond Konzelman.

ECF No. 66, pp. 3-4. Saintlot sues all Defendants in their individual

capacities. Id., p. 8. Saintlot claims that on November 10, 2016, while he was

housed at Santa Rosa in a “mental health dorm,” Cell Q2116S - Q Wing 2,

Defendants attacked him. Id., p. 9. Saintlot claims that between 10:00 a.m.

and 11:00 a.m., he had an argument with Defendants Whitehead and

Putnam. Id. After the argument ended, approximately four or five hours later,

Putnam and Whitehead returned with the other five Defendants (Johnson, a

sergeant at the time; McClain; Kerns; Peacock; and Konzelman) and “staged

a false use of force” incident to extract Saintlot from his cell. Id. According to

Saintlot, the officers falsely identified Saintlot as “unresponsive” in order to
Case No. 3:18-CV-00441-TKW-MAF
      Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 3 of 31

                                                                        Page 3 of 31


justify their entrance into his cell as a “life safety check.” Id. Saintlot maintains

that he was not unresponsive but “was sleeping in the corner.” Id.

       Saintlot alleges the Defendants began beating him “by punching and

kicking him in the head, face, and upper torso repeatedly for approximately

2 to 3 minutes non-stop while giving” him “orders to . . . stop resisting them.”

Id. Saintlot maintains he never resisted the officers’ commands. Id. He

alleges he did “ball up and try to cover himself to protect him[self] . . . from

the relentless physical beating and assault.” Id. Saintlot claims the assault

was recorded “on the handheld camera . . . by the lieutenant or Captain . . .

Janine Cannon” who was “on duty.” Id., p. 10. He alleges he “was never

given the opportunity to submit to hand restraints,” Defendants did not knock

on his cell door, and they did not contact a nurse for the “life safety check.”

Id.

       As a result, Saintlot suffered bleeding from his mouth, swelling to the

left side of his face, left hand abrasions across the knuckle, chipped teeth, a

fractured right hand, emotional and psychological injury, humiliation,

embarrassment, and constant fear. Id., pp. 10-11. Saintlot seeks $100,000

in compensatory damages; $100,000 in punitive damages; a declaration that

the practices and omissions violated his constitutional rights; retention of

jurisdiction over Defendants until the practices and omissions no longer
Case No. 3:18-CV-00441-TKW-MAF
       Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 4 of 31

                                                                       Page 4 of 31


exist; reasonable attorney’s fees; and any other relief the Court deems

proper. Id., pp. 12-14.

 II.    Standard of Review

        Rule 56(c) of the Federal Rules of Civil Procedure provides that

summary judgment is proper:

           [i]f the pleadings, depositions, answers to interrogatories,
           and admissions on file, together with the affidavits, if any,
           show that there is no genuine issue as to any material fact,
           and that the moving party is entitled to judgment as a
           matter of law.

        Accordingly, summary judgment should be entered only against

           a party who fails to make a showing sufficient to establish
           the existence of an element essential to that party’s case,
           and on which that party will bear the burden of proof at trial.
           In such a situation, there can be ‘no genuine issue as to
           any material fact,’ since a complete failure of proof
           concerning an essential element of the non-moving party’s
           case necessarily renders all other facts immaterial. The
           moving party is ‘entitled to judgment as a matter of law’
           because the non-moving party has failed to make a
           sufficient showing on an essential element of her case with
           respect to which she has the burden of proof.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (citations omitted).

        Thus, pursuant to Celotex and its progeny, a movant for summary

judgment bears the initial responsibility of informing the court of the basis for

her motion by identifying those parts of the record that demonstrate the

nonexistence of a genuine issue of material fact. This demonstration need
Case No. 3:18-CV-00441-TKW-MAF
    Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 5 of 31

                                                                      Page 5 of 31


not be accompanied by affidavits. Hoffman v. Allied Corp., 912 F.2d 1379,

1382 (11th Cir. 1990). If the party seeking summary judgment meets the

initial burden of demonstrating the absence of a genuine issue of material

fact, the burden shifts to the non-moving party to present sufficient evidence

to rebut this showing with affidavits or other relevant and admissible

evidence. Avirgan v. Hull, 932 F.2d 1572, 1577 (11th Cir. 1991).

      It is the non-moving party’s burden to come forward with evidence on

each essential element of his claim sufficient to sustain a jury verdict. Earley

v. Champion Int’l Corp., 907 F.2d 1077, 1080 (11th Cir. 1990). The non-

moving party cannot rely solely on his complaint and other initial pleadings

to contest a motion for summary judgment supported by evidentiary material,

but must respond with affidavits, depositions, or otherwise show there are

material issues of fact which demand a trial. Fed. R. Civ. P. 56(e); Coleman

v. Smith, 828 F.2d 714, 717 (11th Cir. 1987). The trial judge, at the summary

judgment stage, does not weigh the evidence but rather determines whether

there is a genuine issue for trial: “if the evidence is merely colorable, or is not

significantly probative, summary judgment may be granted.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986); Baldwin Cty., Ala. v. Purcell

Corp., 971 F.2d 1557, 1563 (11th Cir. 1992). “A mere ‘scintilla’ of evidence

supporting the opposing party’s position will not suffice; there must be
Case No. 3:18-CV-00441-TKW-MAF
       Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 6 of 31

                                                                        Page 6 of 31


enough of a showing that the jury could reasonably find for that party.”

Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990) (citing Anderson,

supra).

        The Supreme Court has stressed:

           [w]hen the moving party has carried its burden under rule
           56(c) its opponent must do more than simply show that
           there is some metaphysical doubt as to the material facts .
           . . Where the record taken as a whole could not lead a
           rational trier of fact to find for the nonmoving party, there is
           no ‘genuine issue for trial.’

Matasushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87

(1986) (footnote omitted). “[T]he mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Anderson, 477 U.S. at 247-48. Finally, “[w]hen

opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court

should not adopt that version of the facts for purposes of ruling on a motion

for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

III.    Defendant’s Motion for Partial Summary Judgment, ECF No. 106

        Defendants assert that, on the day of the alleged incident, at

approximately 2:08 p.m., Saintlot was found lying on the floor near his cell


Case No. 3:18-CV-00441-TKW-MAF
    Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 7 of 31

                                                                             Page 7 of 31


door and appeared immobile and unresponsive. ECF No. 106, p. 2. Without

providing any details, Defendants claim they “attempted to gain a response

from Plaintiff, without any success.” Id. The shift supervisor was contacted

and indicated a “life-safety check1 would be necessary to determine

Plaintiff’s wellbeing.” Id. “Defendant Whitehead obtained a non-electric,

concave Plexiglass shield and obtained assistance from” the remaining

Defendants. Id. Whitehead entered the cell first while behind the shield. Id.,

p. 3. When he entered, “Plaintiff stood up and attempted to strike Defendant

Whitehead with a close[d] fist multiple times, striking the shield each time.”

Id. Using the shield, Whitehead pinned Saintlot to the floor, but he continued

to resist. Id. Then, Whitehead and Putnam “forced Plaintiff to a prone position

on the floor, forced his hands behind his back, and applied wrist restraints.”

Id. Next, Defendants Johnson and McClain “pinned Plaintiff’s legs to the floor

and applied leg restraints.” Id. At that point, Saintlot ceased being

“combative.” Id.

      In support, Defendants provide, nearly identical, sworn declarations by

just three of the defendants: Whitehead (ECF No. 47-4, pp. 1-3), Peacock



1According to Defendants, a “life-safety check is an entry into a cell to determine whether
an inmate needs medical attention or is in distress after an inmate is unresponsive to
orders.” ECF No. 106, p. 2.

Case No. 3:18-CV-00441-TKW-MAF
    Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 8 of 31

                                                                   Page 8 of 31


(ECF No. 47-5, pp. 1-3), and Johnson (ECF No. 47-6, pp. 1-3). Defendants

also rely on Use of Force Report #16-20611 (ECF No. 47-3, pp. 1-2), the

incident reports (ECF No. 47-3, pp. 3-10), and the disciplinary reports (ECF

No. 47-15, pp. 1-2; ECF No. 47-3, pp. 17-18).

      Defendants escorted Saintlot to a medical unit for a post-use-of-force

examination. Id. Saintlot “had some bleeding from his bottom lip, his left eye

was red and swollen, and his left knuckles were red with minor abrasions.”

Id. Afterward, Saintlot was returned to his cell. Id., p. 4. Whitehead reported

the incident by filing a “Use of Force Report” (Log 16-20611). Id. Defendants

claim that the prison and Inspector General’s Office determined their actions

were appropriate and, in support, rely on Whitehead’s, Johnson’s, and

Peacock’s declarations; the use of force report; and the incident report (see

ECF Nos. 47-3 through 47-6). Id.

      Defendants assert that Saintlot fails to state a claim that would warrant

compensatory or punitive damages because he cannot demonstrate a

physical injury which is greater than de minimus, which they argue is

supported by the medical records provided. Id., pp. 7-10. They claim

Saintlot’s allegations that he suffered a chipped tooth and fractured hand are

not supported by the medical records given the date of the incident. Id., p.

10. Defendants are mistaken that the first medical record supporting
Case No. 3:18-CV-00441-TKW-MAF
      Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 9 of 31

                                                                                Page 9 of 31


Saintlot’s allegations of injury is dated January 29, 2018, more than one year

after the incident. Id., p. 11. Review of the medical exhibits submitted reveals

that the first record supporting Saintlot’s allegations is the medical report

from the date of the incident and then again in January 2017, which is

detailed in the Discussion section below. Defendants submitted nearly 700

pages of Saintlot’s medical records, much of which is irrelevant.2 ECF No.

47-8 through ECF No. 47-14. The Court has meticulously reviewed these

records.

IV.    Saintlot’s Response, ECF No. 112

       Saintlot largely reiterates his allegations in his response to Defendants’

motion to dismiss. ECF No. 112, pp. 1-5. Saintlot claims that a “genuine

issue” in this case is whether the force used was applied in a good faith effort

to maintain or restore discipline or to maliciously and sadistically cause harm.

Id., pp. 5-6. Saintlot claims that there are several “genuine issue(s)” of

“material fact.” Id. First, the incident was “completely unprovoked” because

he was asleep and on heavy medication (relating to his mental health

condition) at the time Id. pp. 5-6, 12. Second, Saintlot claims he was not



2 These records include discussion of a variety of health conditions unrelated to those at
issue in this case (i.e. hypertension, seizure disorder, rashes, unrelated laboratory testing,
and other injuries).

Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 10 of 31

                                                                     Page 10 of 31


disobedient and did not resist officers when they came into his cell. Id., pp.

4-5. Third, Saintlot maintains that his injuries are more than de minimus

because he had a bloody mouth, his left eye was red and swollen, the left

side of his face was swollen so that the nurse could not see his broken tooth,

and his right hand was fractured. Id., pp. 8-10. Saintlot asserts that the

medical records he submits as Exhibit A and the video footage (hand-held

and fixed wing cameras) support his allegations. Id. He also claims some of

the medical records are incorrect or missing. Saintlot alleges that one of the

incident reports is falsified, though he does not identify which one. Id., p. 11.

      He admits that he suffered a broken tooth from a previous use of force

incident documented in his medical records but that the November 10th

incident resulted in injury to a second tooth. Id., pp. 15, 19. Saintlot claims

that the reason there is no medical record about his hand on the date of the

incident is because a nurse failed to look at his hand. Id., p. 15. He then

states that he “had no way to go to medical” during November or December

until January 17, 2017, when he was transferred to Lake Correctional

Institution (Lake C.I.) because he was afraid of getting beat up again. Id.

Saintlot claims he does not know what happened to his medical records from

Lake C.I. or Union. Id., pp. 15-16. Saintlot states that a doctor did examine

his right hand, but the report is missing. Id., p. 16. He claims he filed a request
Case No. 3:18-CV-00441-TKW-MAF
     Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 11 of 31

                                                                    Page 11 of 31


for “sick call” about his hand during February 2018 and refers the Court to

review his medical exhibits attached to his response. Id. He admits his

“mental health status is very fragile” and that he has a “long history of mental

illness.” Id., pp. 1-2.

V.     Discussion

   A. Whether Defendants Used Excessive Force in Violation of the Eight
      Amendment is a Genuine Issue of Material Fact for Trial.

       “A prison official violates the Eighth Amendment when a substantial

risk of serious harm, of which the official is subjectively aware, exists and the

official does not respond reasonably to the risk.” Caldwell v. Warden, FCI

Talladega, 748 F.3d 1090, 1099 (11th Cir. 2014) (emphasis and internal

quotation marks omitted); Farmer v. Brennan, 511 U.S. 825, 828 (1994). “To

prevail on such a claim brought under § 1983, the plaintiff must show: (1) a

substantial risk of serious harm; (2) the defendants’ deliberate indifference

to that risk; and (3) a causal connection between the defendants’ conduct

and the Eighth Amendment violation.” Townsend v. Jefferson Cty., 601 F.3d

1152, 1158 (11th Cir. 2010). See Franklin v. Curry, 738 F.3d 1246, 1250

(11th Cir. 2013) (“[d]eliberate indifference requires the following: (1)

subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3)

by conduct that is more than gross negligence”).


Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 12 of 31

                                                                   Page 12 of 31


      To establish excessive force, the force must have been “sadistically

and maliciously applied for the very purpose of causing harm.” Johnson v.

Breeden, 280 F.3d 1308, 1321 (11th Cir. 2002). Evidence viewed in the light

most favorable to the plaintiff must go “beyond a mere dispute over the

reasonableness of the force used” and must “support a reliable inference of

wantonness in the infliction of pain.” Brown v. Smith, 813 F.2d 1187, 1188

(11th Cir. 1987). “[A] good-faith effort to maintain or restore discipline’ does

not give rise to an Eighth Amendment violation . . . the malicious or sadistic

application of force to cause harm does." Thomas v. Comstock, 222 F. App'x

439, 441-42 (5th Cir. 2007) (citing Hudson v. McMillian, 503 U.S. 1, 7

(1992)). However, once a prisoner has been subdued, “[t]he use of force

must stop when the need for it to maintain or restore discipline no longer

exists.” Skrtich v. Thornton, 280 F.3d 1295, 1304 (11th Cir. 2002) (citation

omitted) (further affirming denial of summary judgment where broken ribs

were beyond de minimus injury); “When jailers continue to use substantial

force against a prisoner who has clearly stopped resisting -- whether

because he has decided to become compliant, he has been subdued, or he

is otherwise incapacitated -- that use of force is excessive.” Danley v. Allen,

540 F.3d 1298, 1309 (11th Cir. 2008).



Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 13 of 31

                                                                  Page 13 of 31


      First, the parties dispute whether the Defendants’ use of force was

initiated in a good faith effort to restore discipline or maintain order. Here,

Saintlot maintains there was no reason for the Defendants to enter the room

or use force because he was asleep in a corner of his cell and did not fight

them. ECF No. 66, p. 9. Furthermore, Saintlot maintains that there was no

need for continued force where he was already subdued, handcuffed, and

not resisting commands. ECF No. 112, 4-5. Defendants do not dispute that

force was used or that Saintlot did not incur injuries from the use of force.

Rather, they maintain that Saintlot did not respond to their commands and it

became necessary to enter the room. ECF No. 106. They maintain Saintlot

became combative immediately upon their entry into his cell. Id., p. 3. These

positions are diametrically opposed. This fundamental disagreement on why

it became necessary for Defendants to enter Saintlot’s cell creates a genuine

issue of material fact regarding the essential element of an excessive force

claim: whether the force was “sadistically and maliciously applied for the very

purpose of causing harm.” Johnson, supra. Furthermore, the amount of force

applied is at issue because although there is video evidence in this case,

there is no recording of the what actually occurred within Saintlot’s cell.

Finally, Defendants’ position that summary judgment is warranted because

Saintlot suffered only de minimus injuries from the use of force is not
Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 14 of 31

                                                                    Page 14 of 31


persuasive, particularly, in light of the medical record and video evidence, as

outlined below.

   B. The Extent of Saintlot’s Injuries are Not De Minimus and is a Genuine
      Issue for Trial.

      Eighth Amendment claims based on de minimus uses of physical force

are not cognizable unless they involve force that is “repugnant to the

conscience of mankind.” Hudson, 503 U.S. at 8. Moreover, although a lack

of injury “is not conclusive about the presence or absence of constitutional

violation [,] a lack of serious injury can illustrate how much force was actually

used.” Walker v. City of Orlando, 368 F. App’x 955, 956 n.1 (11th Cir. 2010)

(internal citation omitted); see also Stephens v. Broward Sheriff’s Office, 84

F. Supp. 3d 1327, 1337-38 (S.D. Fla. Dec. 10, 2014) (considering injury to

the extent that it “inform[s] the Court as to the force used by the defendant

during the course of the encounter.”). While nominal damages may be

appropriate in the absence of physical injury, that still requires the “violation

of a fundamental constitutional right.” Hughes v. Lott, 350 F.3d 1157, 1162

(11th Cir. 2003).

      Thus, a prisoner “who complains of a ‘push or shove’ that causes no

discernible injury almost certainly fails to state a valid excessive force claim.”

Wilkins v. Gaddy, 559 U.S. 34, 38 (2010) (citing Hudson, 503 U.S. at 9).


Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 15 of 31

                                                                   Page 15 of 31


Such an encounter involving only de minimus force is “insufficient, as a

matter of law, to state a constitutional violation.” Bryan v. Spillman, 217 F.

App’x 882, 886 (11th Cir. 2007). Not “every malevolent touch . . . gives rise

to a federal cause of action.” Hudson, 503 U.S. at 9. Indeed, federal courts

“have routinely held that a single push, shove, punch, or blow . . . simply

does not rise to constitutional dimensions.” Neal v. Miller, 778 F. Supp. 378,

382 (W.D. Mich. 1991). Yet, “[a]n injury is not de minimus simply because it

does not require extensive medical treatment.” Philo v. Reams, Case No.

4:11-cv-394-SPM-GRJ, 2014 U.S. Dist. LEXIS 31173, *16 (N.D. Fla. Feb. 5,

2014) Report and Recommendation adopted Philo v. Reams, 2014 U.S. Dist.

LEXIS 31174 (N.D. Fla., Mar. 11, 2014) (denying summary judgment as a

broken rib was not considered de minimus injury). “When prison officials

maliciously and sadistically use force to cause harm, contemporary

standards of decency always are violated. This is true whether or not

significant injury is evident.” Hudson, 503 U.S. at 9.

      Saintlot’s allegations go beyond the mere “shove, punch, or blow.”

Saintlot alleges that seven officers kicked, punched, and beat him for two- to

three minutes while he lay on the ground “in a ball.” ECF Nos. 66, 112. He

alleges he suffered multiple injuries including a fracture to his right hand and

broken teeth. Id. The relevant medical records submitted by Defendants and
Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 16 of 31

                                                                  Page 16 of 31


Saintlot, are discussed in chronological order and followed by a description

of the video evidence.

      1. 2016 Medical Records

      It bears noting that in the days prior to the alleged beating at Santa

Rosa, Saintlot was housed at Florida State Prison-HU (FSP), was under

psychiatric care given his behaviors and “hallucinations,” and was being

treated with a number of medications for this and other medical conditions.

ECF No. 47-9, pp. 1-15. Also, between November 2 and November 7, 2016,

Saintlot presented to prison medical officers for treatment to injuries related

to no less than three incidents allegedly involving the use of force. On

November 2, Saintlot went to the FSP emergency room and “alleged staff

abuse” where he was “punched in the mouth” and “broke a tooth”; he was

discharged with directions to “follow up with [a] dentist” and to “access CSC

as needed.” ECF No. 47-8, pp. 60-61. Two days later, on November 4, he

again “alleged staff abuse.” Id., pp. 80-81. No injuries were noted although

Saintlot complained of pain to his right hip area and face. Id. On November

6, he again presented to medical, this time for minor abrasions to the

knuckles of both hands identified as “self injurious.” Id., pp. 82-83. On

November 7, Saintlot presented for a post-use-of-force examination; and it

was noted there was an abrasion to his right temple, a hematoma, and
Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 17 of 31

                                                                    Page 17 of 31


redness to the front of his head. Id., p. 100. During this period at FSP, Saintlot

was held under “self-harm observation status (SHOS)” because he was

acting “strangely,” “bizarre,” and appeared to have some evidence of

“psychosis.” Id, pp. 62-92; ECF No. 47-9, pp. 1-17.

      On November 9, the day before the incident alleged in the instant case,

Saintlot was ordered transferred from FSP to Santa Rosa. ECF No. 47-9, pp.

18-21. Notably, Saintlot was admitted to the prison’s crisis stabilization unit

(CSU) and placed on SHOS status consistent with his status at FSP. Id., p.

15. He was placed on numerous restrictions and was only permitted to have

a mattress, blanket, and shroud in his cell. Id. Saintlot remained on his

medication regimen. Id., p. 21. On November 10, Saintlot went to the Santa

Rosa emergency room for a post-use-of-force exam. ECF No. 47-3, pp. 11-

12. According to the medical record, Saintlot was “not responding to officers

during rounds,” a “life safety check” was “conducted,” and the “spontaneous

use of force” was applied. Id. It was noted that there was blood coming from

inside Saintlot’s bottom lip, his left eye was swollen, and his left knuckles had

minor abrasions, Id., pp. 11-12, 17; ECF No. 47-9, pp. 23-24.

      Closely following the November 10th incident, Saintlot presented to the

emergency room on two additional occasions for post-use-of-force

examinations. On November 22, Saintlot had a “dime size” abrasion on the
Case No. 3:18-CV-00441-TKW-MAF
    Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 18 of 31

                                                                 Page 18 of 31


right cheek and some blood in his nostril. ECF No. 47-9, pp. 32-34. On

December 7, Saintlot stated the reason for this incident was because he had

flashbacks of the November 10th attack. Id., p. 49, 63; see also Plaintiff’s

Exhibit, ECF No. 112, pp. 41, 44, 46. He reported no pain or injuries. Id.

       2. 2017 Medical Records

       Less than two months after the alleged attack by Defendants, on

January 5, 2017, Saintlot presented to “sick call” complaining of pain in his

right hand; it was noted “right hand/finger redness & swelling present.” ECF

47-9, p. 98. He was referred to the doctor for an examination and possible x-

ray. Id. On January 11, the x-ray of Saintlot’s right hand was completed. Id.

During this time, Saintlot remained housed at Santa Rosa. Id. According to

the radiology interpretation record, the injury occurred in November 2016.

ECF No. 47-10, p. 1. The record indicates “…no acute fracture or dislocation.

No significant degenerative changes are noted.” Id. Medical records from

Lake C.I., dated January 13, also reference an x-ray of Saintlot’s right hand.

Id., p. 4.

       By May 2017, Saintlot was transferred to Union Correctional Institution

(Union). ECF No. 47-11, p. 24. On May 8, Saintlot was seen by medical for

a front cracked tooth and complained “my tooth hurts when I eat”.” Id., p. 30-

31. He was referred to dental services. Id. On May 9, he complained that his
Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 19 of 31

                                                                   Page 19 of 31


two front teeth were causing him pain beginning the week before. Id., p. 35.

On May 20, Saintlot filed a “sick call request” for his “two front teeth to be

fixed” because they were chipped. Id., p. 41. Despite the referral to dental

services, Defendants do not provide any dental records; and Plaintiff’s

exhibits labeled as “dental records” are undated “sick call requests” to see

“dental.” ECF No. 112, pp. 62-66. One is largely illegible. Id., p. 62.

      On July 10, Saintlot presented to the emergency room for another post-

use-of-force exam. Id., pp. 72-73. It was reported there was “bleeding from

[the right] hand.” Id. On or about July 19, Saintlot was transferred back to

Santa Rosa. Id., p. 87. Saintlot provides an additional exhibit, a “sick call

request” dated December 14, 2017, where he complained of headaches

resulting from an officer kicking and punching him. ECF No. 112, p. 24. It is

unclear whether this is related to injuries from the November 10th incident.

      3. 2018 Medical Records

      On January 16, 2018, Saintlot filed a “sick call request” complaining of

medical problems relating to an incident similar to the one he alleges in this

case. ECF No. 47-12, p. 59; see also Plaintiff’s exhibit ECF No. 112, p. 25.

Saintlot claimed he was asleep “in the corner” when officers “came in,”

“jump[ed],” “punch[ed],” “kick[ed]” him, and chipped his teeth. Id. Saintlot

complained of having “real bad” headaches stemming from that time. Id. On
Case No. 3:18-CV-00441-TKW-MAF
      Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 20 of 31

                                                                        Page 20 of 31


January 22, Saintlot presented for a mental health emergency; however, it

was noted that his right hand was “swollen.” Id., p. 64-65; see also Plaintiff’s

Exhibit, ECF No. 112, pp. 37, 45. On January 29, Saintlot filed a sick call

request stating:

             on Nov 10 2016 I got jump[ed] in Q-dorm mental health[.]
             My teeth got chip[ped], my right hand bone pop[ped] out of
             place to a point [it] is hard for me to write [be]cause [there]
             is a lot of pain. They [examined] it in 2016 but nothing
             happen[ed]. I still have bad head[aches], my right hand the
             bone popp[ed] out and my gum hurt[s] real bad.

Id., p. 73.

         In “sick call requests” filed on February 43, February 64, February 255,

and May 24 6, Saintlot made similar complaints about his right hand, which

was hurting “for a while now.” Id., pp. 81, 83, 91; ECF No. 47-13, p. 72.

Saintlot provides an additional exhibit dated April 18, 2018, alleging the same

problem with his right hand and that it had been this way since November

10, 2016. ECF No. 112, p. 29. On June 13, Saintlot refused follow up



3 See also Plaintiff’s Exhibit, ECF No. 112, p. 26. Plaintiff submits numerous medical
exhibits (ECF No. 112, pp. 23-37) including mental health records (pp. 38-60) which at
times reference the November 10 incident. Some of the exhibits are illegible.
4   See also Plaintiff’s Exhibit, Id., p. 27.
5   See also Plaintiff’s Exhibit, Id., p. 28.
6   See also Plaintiff’s Exhibit, Id., p. 30.

Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 21 of 31

                                                                      Page 21 of 31


treatment for left-shoulder pain and right-hand pain. ECF No. 47-13, pp. 77-

78. Saintlot’s medical record dated July 25 notes “chronic” right “hand pain”

and “will x-ray [right] hand to better assess the . . . pain . . . abnormal boney

(sic) prominent…” Id., pp. 86, 95; see also Plaintiff’s exhibit ECF No. 112, p.

34. An x-ray of Saintlot’s right hand was completed on August 1. ECF No.

47-13, p. 93. The radiology report indicated “no acute fracture or dislocation

. . . No bony abnormality.” Id., p. 94; see also Plaintiff’s Exhibit, ECF No. 112,

p. 35.

         On November 28, Saintlot again alleged “staff abuse” and complained

that his right wrist felt like it was broken, was swollen and painful, and that

he was unable to write. ECF No. 47-14, pp. 29-30. The next day, Saintlot

was examined and attributed the right “wrist pain” to a post-use-of-force

incident. Id., p. 31. On December 20, Saintlot again complained of right “hand

pain” due to a post-use-of-force incident. Id., pp. 39-40.

         4. 2019 Medical Records

         On January 8, 2019, Saintlot filed a “sick call request” alleging that the

“staff abuse” that occurred on November 10, 2016, was the reason for the

continued “pain” in his “right hand,” that he did not know if the hand “was

broke[n] or not,” his hand swelled, he could not close it, and needed an x-

ray. ECF No. 47-14, p. 42; see also Plaintiff’s Exhibit, ECF No. 112, pp. 31,
Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 22 of 31

                                                                  Page 22 of 31


33. A “knot” was noted despite the most recent “normal” x-ray in August

2018. ECF No. 47-14, p. 43; see also Plaintiff’s Exhibit, ECF No. 112, p. 36.

On February 4, Saintlot filed a “sick call request” complaining of “brain/head”

pain he attributed to the November 10th beating “by 8 officers” who “kick[ed]”

him “hard in [his] head.” ECF No. 47-14, p. 45; see also Plaintiff’s exhibit,

ECF No. 112, p. 32.

      On February 11, February 14, and February 20, 2019, Saintlot used

the prison’s grievance process in an attempt to retrieve his medical records,

which officials denied or alternatively told him he was “on the list” for the

review. ECF No. 47-14, pp. 46-48, 50. It remains unknown whether Saintlot

was given access to all of his relevant medical records.

      The parties dispute the extent of Saintlot’s injuries and whether they

are merely de minimus. Saintlot admits that one tooth was broken in a

previous incident but that during the November 10th assault by Defendants,

another tooth was broken. Saintlot also alleges that his hand was fractured

during the incident and the reason there is no medical documentation to

support his claims about his tooth and hand is because his medical records

are “missing.” This necessarily leads to another factual dispute – whether the

medical records as submitted by Defendants are accurate and complete.

Defendants provided hundreds of pages of medical records from various
Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 23 of 31

                                                                  Page 23 of 31


prisons without any certification from prison authorities as to the accuracy

and completeness of the records. ECF No. 47-8 through ECF No. 47-14. A

broken tooth and a fractured hand are not de minimus injuries. Even if the

alleged injuries did not require extensive medical treatment, this Court has

previously stated that is not the determining factor on whether the injuries

are considered de minimus. Philo, supra. More importantly, whether these

injuries occurred during the November 10th attack is a genuine issue for trial.

      One final note about Saintlot’s mental health records is warranted. The

Court has a reasonable concern about Saintlot’s ability to continue to

properly litigate this case on his own behalf. Specifically, Saintlot has

received diagnoses for “schizophrenia, unspecified, or other psychosis” and

“hallucinations.” ECF No. 47-8, pp. 56-57, 62, 70-73. 94-95; ECF No. 47-9,

p. 17; see also Plaintiff’s Exhibits, ECF No. 112, pp. 38-60. If the case were

to proceed to trial, Saintlot should be represented by counsel.

      5. Video Evidence

      The video evidence submitted by Defendants raises additional

questions about the facts surrounding this case. There are three videos, two

of which are fixed-wing views of the dorm area of the prison where Saintlot’s

cell was located. The first fixed-wing view begins in the moments leading up

to Defendants entering Saintlot’s cell and ends with Saintlot’s removal from
Case No. 3:18-CV-00441-TKW-MAF
      Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 24 of 31

                                                                     Page 24 of 31


his cell. The second fixed-wing view contains footage of Saintlot’s return to

his cell. The third video is the handheld-camera view initiated after Saintlot

had been removed from his cell and continues through his visit to the medical

unit and return to his cell. There is an apparent error in the time stamp of the

fixed-wing videos, which are time-stamped in the 3:00 p.m. hour (15:00

hour); however, the handheld video exhibit contains the officers’ verification

that the time Plaintiff was brought to medical was approximately “2:19 p.m.,”

which is corroborated by the wall clock in the medical unit. ECF No. 54. 7

        Fixed-Wing Video #1 begins at approximately 15:14, with unintelligible

shouting and noise not apparently attributable to the incident at issue. ECF

No. 47-7.8 The stairwell blocks the view of Saintlot’s cell in the right-hand

corner. Id. At approximately 15:15:12, the first officer arrived and checked

the cell door window of the cell next to Saintlot’s; then he checked the cell

door window for Saintlot’s cell. Id. Just over one minute later, at 15:16:28, a

second officer arrived at Saintlot’s cell door; and the first officer left. Id. The

second officer then called out Saintlot by name at 15:16:35. Id. He called out

Saintlot’s name seeking a response no less than eleven times and asks


7   See video filename VTS_01_1.
8 See video filename 1110 Saintlot #1. The citations to this video use the 15:00-hr
timestamp.

Case No. 3:18-CV-00441-TKW-MAF
      Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 25 of 31

                                                                    Page 25 of 31


Saintlot to “please respond.” Id. Six additional officers arrived at Saintlot’s

cell door during this time. Id. At approximately 15:17:35, officers opened the

cell door and entered Saintlot’s cell. Id. The camera provides no view of the

incident occurring in the cell; therefore, what occurred inside Saintlot’s cell

remains a genuine issue of material fact. Id. It can be heard that at least one

officer directed Saintlot two times to “stop resisting.” Id. No other shouting or

directives are audible. Id. Less than one minute later, at 15:18:31, officers

removed Saintlot from his cell handcuffed. Id. To this extent, Saintlot’s

allegation that he was beaten for two to three minutes or longer is dispelled.

Id.

        The handheld video begins with Defendant Johnson narrating the

incident with Saintlot in full view of the camera. ECF No. 54. Saintlot’s face

appears bloody and bruised. Id. Johnson stated:

           Saintlot…was housed in 2116…he was unresponsive in
           his cell…several attempts were made to gain his response
           so we could ensure his well-being…he refused to
           respond…at this point his cell door was breached to
           conduct a life safety check. Saintlot then stood up and
           attempted to strike staff. Officer Whitehead utilized his
           shield to pin him to the ground and Saintlot continued trying
           to batter staff and fight…

Id.




Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 26 of 31

                                                                   Page 26 of 31


      The officers then escorted Saintlot to medical. Id. A nurse attached an

arm cuff to Saintlot, seemingly, to take vital signs. Id. She wiped some blood

from the sides of Saintlot’s face and his mouth. Id. After a bit of time, she

said to him, “Let me see your lip.” Id. The nurse made no further examination

of Saintlot to determine any other injuries and did not check inside his mouth

to determine the extent of his injuries. Id. This is consistent with Saintlot’s

allegation that he was not fully examined for injuries to his tooth and hand on

the date of the incident. Id. During this time, Saintlot was not talking and was

nearly motionless as two officers held him by his arms. Id. At all times, there

were between two and four officers in the examination room. Id. Eventually,

the arm cuff was removed. Id. Captain Cannon exited the room to read a

statement for the video, which mirrored Johnson’s statement. Id. The nurse

applied a gauze to Saintlot’s lip and left it hanging. Id. Saintlot was not able

to hold the gauze in place because his hands were cuffed behind his back;

and the nurse left the room. Id. At approximately, 2:26 p.m., Saintlot was

apparently talking, although it is not audible. Id. The nurse returned and gave

Saintlot a cup, which he drank. Id. The nurse again wiped blood from his

mouth. Id. At approximately 2:28 p.m., officers removed Saintlot from the

medical unit without any further examination or treatment. Id. Saintlot was

compliant and was returned to his cell, identified as a “SHOS Certified” cell,
Case No. 3:18-CV-00441-TKW-MAF
      Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 27 of 31

                                                                  Page 27 of 31


which corroborates his claim that he was housed under this status. Id.

Captain Cannon again appeared on video and stated that while inside the

medical unit, Saintlot alleged that he was “jumped” by the officers for “no

reason.” Id.

         Fixed Wing Video #2 begins at approximately “15:30.” ECF No. 47-7.9

Less than one minute later, six officers returned Saintlot to his cell quietly

and without incident. Id.

         Ultimately, Defendants fail to demonstrate that there are no genuine

issues of material fact in this case. As outlined above, there are several.

Accordingly, for the reasons discussed above, the Court concludes there are

the following genuine disputes: (1) whether the beating occurred, as alleged

by Saintlot; (2) whether Saintlot suffered the alleged injuries during the

November 10 attack; and (3) the completeness and accuracy of Saintlot’s

medical record. Certainly, if a jury was to believe Saintlot’s version of the

events, a jury could find that Defendants’ actions constituted excessive force.

Therefore, Defendants’ motion for summary judgment is due to be DENIED;

and the matter should PROCEED to trial.




9   See video filename 1110 Saintlot #3.

Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 28 of 31

                                                                    Page 28 of 31


   C. Mental and Emotional Injuries

      Title 42 U.S.C. § 1997e(e) provides that:

         No Federal civil action may be brought by a prisoner
         confined in a jail, prison, or other correctional facility, for
         mental or emotional injury suffered while in custody without
         a prior showing of physical injury or the commission of a
         sexual act.

      The Eleventh Circuit has determined that the phrase “federal civil

actions” means all federal claims including constitutional claims. Napier v.

Preslicka, 314 F.3d 528, 532 (11th Cir. 2000) (citing Harris v. Garner, 216

F.3d 970, 984-85 (11th Cir. 2000 (en banc). In order to satisfy § 1997e(e),

the prisoner must allege physical injury that is “more than de minimus, but

the injury need not be significant.” Siglar v. Hightower, 112 F.3d 191, 193,

(5th Cir. 1997) (citing Hudson, 503 U.S. at 10); see also Harris v. Garner,

190 F.3d 1279, 1282, 1286-87 (11th Cir. 1999) reh’g en banc granted,

vacated, 197 F.3d 1059 (11th Cir. 1999), reinstated in relevant part, 216 F.3d

970 (11th Cir. 2000) (en banc).

      Here, Saintlot alleges serious physical injuries (broken, chipped teeth

and a fractured hand) resulting from an alleged constitutional violation, which

are more than de minimus injuries. As such, Saintlot’s claims for any mental

or emotional injuries allegedly resulting from the November 10, 2016,

incident attributable to Defendants should PROCEED.
Case No. 3:18-CV-00441-TKW-MAF
      Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 29 of 31

                                                                     Page 29 of 31


   D. Punitive Damages Claim

        Saintlot also seeks punitive damages against Defendants. “[A] jury

may be permitted to assess punitive damages in an action under § 1983

when the defendant’s conduct is shown to be motivated by evil motive or

intent, or when it involves reckless or callous indifference to the federally

protected rights of others.” Smith v. Wade, 461 U.S. 30, 56 (1983). “While

the Smith Court determined that it was unnecessary to show actual malice

to qualify for a punitive award, . . . its intent standard, at a minimum, required

recklessness in its subjective form.” Kolstad v. American Dental Ass’n, 527

U.S. 526 (1999). Smith refers to a “subjective consciousness” of a risk of

injury or illegality and a “criminal indifference to civil obligations.” Smith, 461

U.S. at 45-48 (internal citation omitted).

        Saintlot has sufficiently stated a claim that on November 10, 2016,

Defendants acted at least with recklessness or criminal indifference to his

federally protected rights. Accordingly, the punitive damages claim against

Defendants should PROCEED to trial.

VI.     Conclusion and Recommendation

        For the reasons stated above, it is respectfully RECOMMENDED that:

        1. Defendant’s Motion for Summary Judgment, ECF No. 106, be

           DENIED and the following claims PROCEED to trial:
Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 30 of 31

                                                                   Page 30 of 31


           a. The claims alleging excessive force in violation of the
              Eighth Amendment proceed against all Defendants,
              in their individual capacities.

           b. The claims for compensatory damages, punitive
              damages, mental and emotional damages, and
              nominal damages proceed against all Defendants, in
              their individual capacities.

     2. Saintlot’s claim for the retention of jurisdiction over Defendants until

        the practices and omissions no longer exist is far too vague to

        warrant further consideration. Saintlot does not seek any other

        injunctive relief against Defendants; therefore, his claim for

        extending jurisdiction should be DISMISSED.

     3. The Clerk is directed to remand the case to the Undersigned

        Magistrate Judge for further proceedings.

     IN CHAMBERS at Tallahassee, Florida, on September 21, 2020.

                             /s/ Martin A. Fitzpatrick
                             MARTIN A. FITZPATRICK
                             UNITED STATES MAGISTRATE JUDGE

                        NOTICE TO THE PARTIES

      Within fourteen (14) days after being served with a copy of this Report
and Recommendation, a party may serve and file specific written objections
to these proposed findings and recommendations. Fed. R. Civ. P. 72(b)(2).
A copy of the objections shall be served upon all other parties. A party may
respond to another party’s objections within fourteen (14) days after being
served with a copy thereof. Fed. R. Civ. P. 72(b)(2). Any different deadline
that may appear on the electronic docket is for the Court’s internal use only
and does not control. If a party fails to object to the Magistrate Judge’s
Case No. 3:18-CV-00441-TKW-MAF
   Case 3:18-cv-00441-TKW-MAF Document 123 Filed 09/21/20 Page 31 of 31

                                                                 Page 31 of 31


findings or recommendations as to any particular claim or issue contained in
this Report and Recommendation, that party waives the right to challenge on
appeal the District Court’s order based on the unobjected-to factual and legal
conclusions. See 11th Cir. Rule 3-1; 28 U.S.C. § 636(b)(1)(C).




Case No. 3:18-CV-00441-TKW-MAF
